In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Parga, J.), dated July 7, 2003, which granted the motion of the defendant Janet Holmes for summary judgment dismissing the complaint as against her and additionally dismissed the complaint against the defendant County of Nassau on the ground that the plaintiff Francisco Chavez did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with one bill of costs, the motion is denied, and the complaint is reinstated.
The record indicates that there are triable issues of fact as to whether the plaintiff Francisco Chavez sustained a serious injury. Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.